Citation Nr: 1547138	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  07-06 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to March 1988, and from November 1989 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of August 2007.  The Veteran appeared at a hearing before a Decision Review Officer (DRO) at the RO in August 2007.  In a decision dated in May 2010, the Board denied the appeal.  The veteran then appealed the issue of service connection for an acquired psychiatric disability to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2011 joint motion for remand (JMR), the parties (the veteran and the VA Secretary) requested that the Board decision be vacated and remanded; a Court order granted the JMR.  In October 2011, the Board remanded the appeal to the agency of original jurisdiction (AOJ).  Subsequently, in April 2015, the Board requested an advisory medical opinion from a VHA psychiatrist; the opinion was received in June 2014.  


FINDING OF FACT

The Veteran has an acquired psychiatric disability, diagnosed as major depressive disorder with psychotic features, which is proximately due to or the result of a service-connected lumbosacral spine disability.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, diagnosed as major depressive disorder with psychotic features, have been met. 38 U.S.C.A. §§ 1110 , 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this appeal, no discussion of VA's duty to notify or assist is necessary.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Veteran claims service connection for an acquired psychiatric disability, which he states began in service as a result of his low back condition.  Thus, the claim must be considered both on the basis of direct service incurrence, and as secondary to service-connected L4-5 herniated nucleus pulposus and migraines.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected disability, the veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Veteran is service-connected for a lumbosacral spine disability as well as migraine headaches.

After service, the Veteran was psychiatrically hospitalized in 2006, and diagnosed as having schizophrenia and depression not otherwise specified (NOS).  Although VA examiners in August 2007 and November 2012 diagnosed schizophrenia, as did a private psychologist in April 2013, the psychiatrist who provided a VHA opinion in June 2015 concluded that the diagnosis of schizophrenia was erroneous, and that the most likely diagnosis was major depressive disorder with psychotic features,.  The examiner provided a lengthy, detailed rationale for his conclusion.  

The VHA psychiatrist noted that the diagnosis of schizophrenia was made due symptoms of command hallucinations and persecutory delusions, but the Veteran also reported symptoms of feelings of worthlessness, anhedonia, poor appetite and weight loss.  He noted that schizophrenia was manifested in the late teens or early childhood, and rarely during the 40's, when the Veteran was diagnosed with schizophrenia.  In addition, there was usually a failure to achieve interpersonal and occupational functioning, whereas the Veteran had been married, fathered two children, received honorable discharges from service, and worked continuously from 1995 to 2006.  The diagnosis of schizophrenia had most likely been made due to command hallucinations and persecutory delusions.  However, he stated that most of the Veteran's symptoms leading to his psychiatric hospitalizations, such as ideas of self-harm, feelings of worthlessness, and poor appetite and weight loss were more indicative of an underlying depressive episode.  Thus, he thought that major depressive disorder with psychotic features, was the correct diagnosis.  

The June 2015 VHA psychiatrist also concluded that it was at least as likely as not that the major depressive disorder was proximately due to chronic pain and disability resulting from service-connected injury to the low back.  He noted that medical records indicated that while still at Walter Reed, he had complaints of anxiety, insomnia, fatigue, poor appetite and anhedonia.  As time progressed, symptoms of depression worsened due to persistent and worsening chronic low back pain.  In 2006, he was no longer able to continue working, and began to have increasing ideas of self-harm, suicidal gestures, and persecutory delusions and hallucinations.  The VHA psychiatrist also explained that chronic pain was a debilitating condition, leading to impairment in the ability to work, live independently, and quality of life.  It was often associated with onset of a depressive disorder.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

In making all determinations, the Board must fully consider the lay assertions of record.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The Board finds that the June 2015 VHA opinion is the most probative medical opinion of record, because it contains a detailed analysis based on medical expertise, review of the medical evidence of record, and the Veteran's lay assertions.  Accordingly, service connection for an acquired psychiatric disability, diagnosed as major depressive disorder with psychotic features, is warranted.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  See 38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for an acquired psychiatric disability, diagnosed as major depressive disorder with psychotic features, is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


